DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 10, 13-20 are objected to because of the following informalities:  
In reference to claim 8, it is suggested to (1) in line 1 after “A” and before “product” insert “rolled”; (2) in line 27 amend “a rolled product” to “the rolled product” and (3) in line 27, after “at” and before “mid-thickness” insert “a”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claim 10, it is suggested to (1) in line 1 after “The” and before “product” insert “rolled”; (2) in line 1, amend “a rolled” to “the rolled”; (3) in line 2 after “a thickness” to “the thickness”; (4) in line 2, after “at” and before “mid-thickness” insert “the”; (5) in line 6, amend “a value” to “the value”; (6) in line 9, amend “a compressive” to “the compressive” and (7) in line 11 after “the” and before “product: insert “rolled”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claims 13 and 14, it is suggested to (1) in line 1, after “The” and before “product” insert “rolled” and (2) in line 2, after “at” and before “mid-thickness” insert “the”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claims 15-20, in line 1, after “The” and before “product” insert “rolled”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danielou et al. (US 2012/0152415) (Danielou) in view of Yanar et al. (US 2011/0247730) (Yanar) and Bes et al. (US 2010/0006186) (Bes).
In reference to claims 8, 10 and 15-20, Danielou teaches a flat rolled product made of an aluminum alloy ([0015]) (corresponding to a product based on an aluminum alloy). The product is made by the following operations performed in succession: a) an aluminum molten metal bath is prepared comprising 4.2 to .6 Cu by weight, 0.8 to 1.30% Li by weight, 0.3 to 0.8% Mg by weight, 0.05 to 0.18% Zr by weight, 0.05 to 0.5% Ag by weight, 0.0 to 0.5% Mn by weight, at most 0.20% Fe+Si by weight, less than 0.20% of Zn by weight, at least one element chosen from Cr, Sc, HT and Ti, the quantity of said element, if it is chosen, being from 0.05 to 0.3% by weight for Cr and Sc, 0.05 to 0.5% by weight for Hf and from 0.01 to 0.15% by weight for Ti, other elements at least 0.05% by weight each and 0.15% by weight in total, the rest aluminum; b) a rolling slab is cast from said molten metal bath; c) said rolling slab is homogenized in order to reach a temperature between 450° C and 550° for a period between 5 and 60 hours; d) said rolling slab is hot rolled into a plate; e) said plate undergoes solution heat treatment between 490 and 530° C for 15 min to 8 hours and said product is quenched; f) said plate undergoes controlled stretching with a permanent set of 2 to 15%; g) aging is performed in which said plate reaches a temperature between 130 and 170° C for 5 to 100 hours ([0015]) (corresponding to obtained by a method comprising successively: a); e)-h); the copper content is between 4.0 and 4.6 wt%; the copper content is between 4.1 and 4.5 wt%; the manganese content is between 0.05 and 0.4 wt. %; the Ag content is between 0.1 to 0.27 wt%).
Danielou further teaches the flat rolled product has a thickness between 8 and 50 mm ([0071]) (corresponding to a rolled product with a thickness between 15 and 50 mm). For a thickness from 8 to 15 mm, at a mid-thickness, a tensile yield stress Rp0.2(L) ≥ 610 MPa, a compression yield stress Rp0.2(L) ≥ 630 MPa and Kapp(L-T) ≥ 79 MPa√m ([0072]), thus it is clear Kapp(L-T) = -0.5Rp0.2(L) + 386 (i.e., 79 ≥ 71) (corresponding to a rolled product with a thickness between 15 and 50 mm has, at a mid-thickness, Kapp(L-T) = -0.5Rp0.2(L) + 386; Rp0.2(L) > 600 MPa).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the test method is conformity with ASTM E561 (2015) for the apparent stress intensity factor, ASTM E9 (2018) for the compressive yield strength and NF EN ISO 6892-1 (2016) for the conventional yield strength at 0.2% elongation, given that the Danielou discloses the apparent stress intensity factor, compression yield stress and tensile yield stress as the presently claimed and absent evidence criticality how the apparent stress intensity factor, compression yield stress and tensile yield stress is measured, it is an examiner's position that the apparent stress intensity factor, compression yield stress and tensile yield stress disclosed by Danielou to meet the claim limitation.
Danielou does not explicitly disclose (1) the liquid metal bath based on aluminum comprises 0.3 to 0.5 wt% of Zn or (2) a refiner is introduced into said bath so that the Ti content is comprised between 0.01 to 0.15 wt%, as presently claimed.
With respect to (1), Yanar teaches a wrought 2xxx aluminum lithium alloy product having about 0.4 to 1.5 wt. % Zn ([0003]; [0004]) (corresponding to 0.3 to 0.5 wt% of Zn; the Zn content is between 0.3 to 0.4 wt%). Yanar further teaches zinc (Zn) is includes at least about 0.40 wt. %, when Zn is below about 0.40 wt. % the alloy does not realize a small strength differential across the product and has a low overall strength ([0015]). However, Zn is maintained below about 1.5 wt. % to restrict its negative effect on density ([0015]).
In light of the motivation of Yanar, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the presently claimed invention to have 0.4 to 1.5 wt. % Zn included in the aluminum alloy of Danielou, in order to realize a small strength differential across the product and ensure the product does not have low overall strength while also ensuring the Zn does not negatively affect the density of the product.
With respect to (2), Bes teaches a process for fabrication of a rolled aluminum alloy product ([0003]). The process including adding a refining agent containing particles of AlTiC type phase into the bath ([0016]). Bes further teaches using a refining agent containing the right proportion of AlTiC type phase gives a very particular microstructure of the as-cast product ([0034]) (corresponding to a refiner is introduced into said bath). AlT3C0.15 is used as the refiner in an amount of from 0.5 kg/t to 5 kg/t, wherein the refiner adds from 50-630 ppm Ti (i.e., 0.005-0.063 wt% Ti) ([0061]; [0070]; Table 1 and 3-4) (corresponding to the Ti content is comprised between 0.01 to 0.15 wt%, said refiner contains TiC particles, wherein the refiner has the formula AlTiC which is also written ATxCy where x is wt.% of Ti and y is wt.% of Al and x/y > 4; the refiner containing TiC particles is introduced in a form and an amount such that an amount of TiC identical to that added when a refiner AT3CO.15 at a rate of 2 to 5 kg/t of aluminum alloy is added).
Bes further teaches the resistance to damage is increased significantly when the liquid metal is refined with a wire containing AlTiC type phases, wherein AlTiC type phases are any Al-Ti-C ternary phase and any Ti-C binary phase in an aluminum matrix; this term includes the AlTiC2 and TiC phases in particular ([0065]; [0034]) (corresponding to said refiner contains TiC particles).
In light of the motivation of Bes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to add the refiner to the molten bath of Danielou, in order to provide an increased resistance to damage and thereby arriving at the presently claimed invention.
It is noted that claim 8 defines the product by how the product was made (i.e., obtained by a method comprising successively a)-h), cold working comprises first cold rolling with a thickness reduction rate comprising between 8 and 12%, then subsequently tensioning in a controlled manner with a permanent set comprising between 0.5 and 2%). Thus, claim 8 is a product-by-process claim.
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a product based on an aluminum alloy. Danielou in view of Yanar and Bes suggests such a product.
In reference to claims 13 and 14, Danielou in view of Yanar and Bes teaches the limitations of claim 8, as discussed above. Danielou discloses the tensile yield stress Rp0.2(L) ≥ 610 MPa, the compression yield stress Rp0.2(L) ≥ 630 MPa and Kapp(L-T) ≥ 79 MPa√m ([0072]), thus it is clear Kapp(L-T) = -0.5Rp0.2(L) + 391 (i.e., 79 ≥ 76) (corresponding to the rolled product has, at mid-thickness, Kapp(L-T) = -0.5Rp0.2(L) + 391; Rp0.2(L) > 615 MPa).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
In response to amended claims 8 and 10 and cancelled claim 9, the previous Claim Objections are withdrawn from record. However, the amendments necessitate a new set of Claim Objections, as discussed above.

In response to Applicants confirmation that the “wt%” is based on a total weight of the aluminum alloy (Remarks, p. 8) and amended claims 8 and 15, the previous 35 U.S.C. 112(b) rejections are withdrawn from record. 

In response to amended claim 8, which no recites a liquid metal bath based on aluminum comprising 0.3 to 0.5 wt% Zn, it is noted that Danielou and Bes alone or in combination no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Danielou in view of Bes are withdrawn from record. However, the amendment necessitates a new set of rejections, as discussed above.

Applicants primarily argue:
“Danielou specifically teaches away from the wt. % Zn required by the instant claims by teaching that Zn is an undesirable impurity, in particular because of its contribution to the density of the alloy.”
	Remarks, p. 9
The examiner respectfully traverses as follows:
Applicant primarily argues that Danielou does not expressly teach the claimed 0.3 to 0.5 wt% of Zn.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Danielou does not disclose the entire claimed invention.  Rather, Yanar is relied upon to teach claimed elements missing from Danielou, as discussed in the rejection set forth above.
While Danielou discloses Zn is an undesirable impurity because of its contribution to the density of the alloy, Yanar explicitly discloses Zn in a range of 0.4-1.5 in order to ensure an Al alloy not having low overall strength ([0015]). Further, Yanar discloses when Zn is maintained below 1.5 to restrict its negative effect on density, therefore it is clear when the Zn in the alloy of Danielou in view of Yanar and Bes is below 1.5 the Zn will not negatively contribute to the density of the alloy.

Applicants further argue:
“Moreover, Danielou does not teach or suggest the claimed properties - e.g., ‘wherein a rolled product with a thickness between 15 and 50 mm has, at mid-thickness, Kapp (L-T) = -0.5Rcp0.2(L) + 386,’ which are achieved by the particularly claimed process steps (thickness reduction rate between 8 and 12% followed by tensioning in a controlled manner with a permanent set between 0.5 and 2%). The Office asserts that Danielou teaches the claimed properties. Yet Danielou’s examples (with no Zn and 0.37% Ag) are at 9.4 mm thickness, which is outside the claimed range of 15 to 50 mm, Danielou does not teach or suggest cold rolling, and Danielou’s tensioning is at 3% (also outside claimed range). The properties achieved by the examples of Danielou (represented below in Figure A) are not comparable with the claimed properties due to the thickness difference.
Remarks., p. 9
The examiner respectfully traverses as follows:
While the specific example in Danielou may have a different thickness as the present invention has, however, it is noted Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Danielou discloses Kapp (L-T) = -0.5Rcp0.2(L) + 386 at a mid-thickness for thickness from 8 to 15 mm ([0024]; [0025]; [0072]; [0073]). Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to form the a rolled product having a thickness including the presently claimed (i.e., 15 mm), absent evidence to the contrary.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, even if the presently claimed thickness may be a nonpreferred embodiment in Danielou in view of Yanar and Bes, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.  Therefore, Danielou may be relied on for all that it would have reasonably suggested including nonpreferred embodiments.

Applicant further argues:
“Even if, arguendo, a prima facie case of obviousness were set forth, Applicant respectfully submits that the instant application and Declaration set forth a showing of unexpected results which rebut an alleged prima facie case of obviousness…
In Example 1, reference 1-B, the refiner was AT3B, cold rolling was performed, and the product was tensioned at 1%. In Example 2, reference 2-C, the refiner was AlTiC, cold rolling was not performed, and the product was tensioned at 3%. In Example 2, reference 2-D, the refiner was AlTiC, cold rolling was performed, and the product was tensioned at 1%. As is evident from Figure C, reference 2-D demonstrated the most improved compromise between compressive yield strength and toughness.”
Remarks, p. 11-12
The examiner respectfully traverses as follows:
The Declaration filed 09/06/2022 been fully considered, however, the data to establish unexpected results is unpersuasive as set forth below.
Firstly, the data is not commensurate in scope with the scope of the present claims. Specifically, the data only shows using specific aluminum alloy composition (i.e., Si: 0.02, Fe: 0.04, Cu: 4.3, Mn: 0.14, Mg: 0.61, Zn: 0.36, Ti: 0.05, Zr: 0.13. Li: 0.88 and Ag: 0.25); a specific amount of Ti in the aluminum alloy (i.e., Ti: 0.05); a specific refiner used in the rolled product (i.e., AT3C0.15), a specific cold working method (i.e., LAF 10 + Tension 1%); a specific thickness (i.e., 28 mm) and a specific Kapp(L-T), Rcp0.2, Rp0.2 and Kq(L-T).
While the present claims broadly encompass any aluminum based alloy obtained by a method comprising forming a crude form formed from a liquid metal bath based on aluminum comprising, in wt %, any amount of Cu from 3.5 to 4.7, any amount of Li from 0.6 to 1.2, any amount of Mg from 0.2 to 0.8, any amount of Zr from 0.1 to 0.2, any amount of Ag from 0 to 0.3, any amount of Zn from 0.3 to 0.5, any amount of Mn from 0 to 0.5, any amount of Fe+Si up to 0.2 and optionally any one of Cr, Sc, Hf and V in any amount of from 0.5 to 0.3 for Cr and Sc and 0.05 to 0.5 for Hf and V; any amount of Ti from 0.01 to 0.15 wt% in said bath; any refiner containing TiC particles having the formula ATxCy where x is wt.% of Ti and y is wt.% of Al, and x/y > 4; any cold working comprising first cold rolling with a thickness reduction rate between any amount of 8 and 12% then subsequently tensioning in a controlled manner with a permanent set in any amount between 0.5 and 2%; any thickness between 15 and 50 mm; and any Rp0.2 Kq(L-T) , any Kapp(L-T) and any Rcp0.2 satisfying Kapp(L-T) ≥ -0.5Rcp0.2+386, any Rp0.2 Kq(L-T).
Secondly, the data does not show using the upper and lower claimed limits of (a) Cu, (b) Li, (c) Mg, (d) Zr, (e) Ag, (f) Zn, (g) Mn, (h) Fe+Si, (i) Cr, (j) Sc, (k) Hf, (l) V, (m) Ti, (n) x/y or (o) reduction rate and permanent set.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of (a)-(o).
Lastly, there is no proper side-by-side comparison between the working example and the comparative examples. The "closets" side-by-side comparison appears to be Example 2-D and Example 2-C. However, both the permanent set and reduction rate of the cold rolling are different. It is unclear if the disadvantageous properties are due to not cold rolling, tensioning with a permanent set outside the claimed range or only occur due to the combination of the cold rolling and permanent set. 
Even if there were proper side-by-side comparisons, the data to establish unexpected results remains unpersuasive for the reasons set forth above, i.e., the data is not commensurate in scope with the scope of the present claims.
Therefore, Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784